DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-4, 7, 8, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Von Maltzahn et al (US 2016/0158294).
The instant claims are drawn to methods of treating a metabolic disorder or reducing blood glucose levels by administering a composition comprising Streptococcus australis (S.australis) and a pharmaceutically acceptable carrier.
Von Maltzahn et al disclose methods of treating cardiovascular disease, cerebrovascular disease, type 1 and type 2 diabetes, hypertension, hyperglycemia, metabolic disorder, metabolic syndrome, obesity, peripheral vascular disease, and renal disease (among others) (see Table 3).  These conditions are treated by administration of a composition comprising different bacteria.  Paragraphs [0070] and [0078], for example, teach that combinations of bacteria may be used, e.g., more than one.  S.australis is specifically taught as a bacteria which can be used to treat diabetes, metabolic disorders and hyperglycemia. Von Maltzahn et al teaches that the bacterial strain can be Streptococcus australis (S. australis) (para [0084] - "Bacterial 
The compositions can contain a pharmaceutically acceptable carrier (see paragraph 0157).  The composition contains 1x1011 bacteria per ml (see paragraph 0178).  The composition can be in the form of a tablet, capsule, or food product (see paragraphs 0247 and 0249) and can be administered daily for over a year (see paragraph 0176-0177).  

3.	Claims 1-4, 7, 8, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Silver et al (US 2017/0127167 A1).
The instant claims are drawn to methods of treating a metabolic disorder or reducing blood glucose levels by administering a composition comprising Streptococcus australis (S.australis) and a pharmaceutically acceptable carrier.
Silver et al discloses administering bacteria strain S. australis (abstract -" The present disclosure relates generally to a composition for feeding an infant...wherein the second component comprises at least one live bacterium from human breast milk"; para [0174] - "In another variation of this aspect of the invention that provides both BSCs and bacterium, some variations of this aspect of the (at least) three-component invention, the source of the bacterium is a probiotic culture, in addition to, or instead of, bacterium derived directly from the mother. Non-limiting examples of bacteria with particular importance for the present disclosure are...Streptococcus australis"; para [0447] - "For example, and as indicated above, the compositions of the present disclosure can provide protection against diarrheal, respiratory diseases, can reduce the infant's risk of ..


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Von Maltzahn et al (US 2016/0158294) and Silver et al (US 2017/0127167 A1) in view of Henn et al (US 2014/0147425).
The instant claims are drawn to methods of treating a metabolic disorder or reducing blood glucose levels by administering a composition comprising Streptococcus australis (S.australis) and a pharmaceutically acceptable carrier.
The teachings of Silver and Von Maltzahn are set forth above.  However, they do not particularly exemplify the 16srRNA sequences set forth in claims 11-14.
Von Maltzahn et al disclose methods of treating cardiovascular disease, cerebrovascular disease, type 1 and type 2 diabetes, hypertension, hyperglycemia, metabolic disorder, metabolic syndrome, obesity, peripheral vascular disease, and renal disease (among others) (see Table 3).  These conditions are treated by administration of a composition comprising different bacteria.  Paragraphs [0070] and [0078], for 
The compositions can contain a pharmaceutically acceptable carrier (see paragraph 0157).  The composition contains 1x1011 bacteria per ml (see paragraph 0178).  The composition can be in the form of a tablet, capsule, or food product (see paragraphs 0247 and 0249) and can be administered daily for over a year (see paragraph 0176-0177).  Though the reference is silent with regard to the subject having the various blood glucose levels recited in claims 5-6 and 16, a person with diagnosed diabetes would necessarily have presented with these glucose levels. In addition, if the method works as applicant claims it does, the result recited in claim 9 would necessarily occur. The compositions can contain a pharmaceutically acceptable carrier (see paragraph 0157).  The composition contains 1x1011 bacteria per ml (see paragraph 0178).  The composition can be in the form of a tablet, capsule, or food product (see paragraphs 0247 and 0249) and can be administered daily for over a year (see paragraph 0176-0177).  Though the reference is silent with regard to the subject having the various blood glucose levels recited in claims 5-6 and 16, a person with diagnosed diabetes would necessarily have presented with these glucose levels. In addition, if the method works as applicant claims it does, the result recited in claim 9 would necessarily occur.

Silver et al discloses administering bacteria strain S. australis (abstract -" The present disclosure relates generally to a composition for feeding an infant...wherein the second component comprises at least one live bacterium from human breast milk"; para [0174] - "In another variation of this aspect of the invention that provides both BSCs and bacterium, some variations of this aspect of the (at least) three-component invention, the source of the bacterium is a probiotic culture, in addition to, or instead of, bacterium derived directly from the mother. Non-limiting examples of bacteria with particular importance for the present disclosure are...Streptococcus australis"; para [0447] - "For example, and as indicated above, the compositions of the present disclosure can provide protection against diarrheal, respiratory diseases, can reduce the infant's risk of developing other diseases, such as diabetes or obesity"). Based on Silver et al, in which a probiotic composition consisting of S. australis is administered for treatment of a metabolic disorder, such as diabetes, one of ordinary skill in the art would have found it obvious to use S. australis as the bacterial strain used in Von Maltzahn, because both disclose using probiotic compositions to treat a metabolic disorder, such as diabetes.
Neither Von Maltzahn and Silver disclose that the S. australis bacterial strain has a 16S rRNA sequence that is at least 98%, 99% or 100% identical to    SEQ ID NO:  1. Henn (2014) discloses that the  S.australis bacterial strain has a 16S rRNA sequence that is at least 98% identical to SEQ ID NO: 1 (SEQ ID NO: 1646 is a 100% match to claimed 16S rRNA SEQ ID NO: 1). Based on Henn et al (2014), which discloses using bacterial compositions to treat metabolic disorders (para [0060] - "In particular, provided are synergistic combinations that treat, prevent, delay or reduce the symptoms of diseases, disorders and conditions associated with a dysbiosis. Representative diseases, disorders and conditions potentially associated with a dysbiosis, which are suitable for treatment with the compositions and methods as described herein, are provided in Tables 8 and 9"; Table 8 - "Diabetes Mellitus"), one of ordinary skill in the art would have found it obvious to use an S. australis bacterial strain having a 16S rRNA sequence that is at least 98% identical to SEQ ID NO: 1 in the methods disclosed by Von Maltzahn (2016) or Silver because Von Maltzahn 2016, Silver, and Henn et al (2014) all disclose probiotic compositions used in therapeutic treatment of a metabolic disorder.  Applicants have not shown that the particular strains with the recited 16s rRNA identity have unexpected or unobvious features that make them more advantageous than any other strain of S.australis, and it would have been prima facie obvious to one of ordinary skill in the art to use any strain of S.australis in the methods.

s 5, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Von Maltzahn et al (US 2016/0158294) and Silver et al (US 2017/0127167 A1) in view of Segal et al (WO 2016/185469 A1).
	The teachings of Von Maltzahn and Silver are set forth above.  However, they do not specifically disclose that the subject has presented a fasting blood glucose level of greater than about 125 mg/dL. Segal discloses a method of improving the glucose response in a glucose intolerant subject comprising providing to the subject a probiotic composition comprising at least one bacteria species (p. 4, In 22-25 - "According to an aspect of some embodiments of the present invention, there is provided a method of improving the glucose response in a glucose intolerant subject comprising providing to the subject a probiotic composition comprising at least one bacteria species"); wherein the subject has a threshold fasting plasma glucose (FPG) greater than 100 mg/dl (p. 17, In 27-28 - "As used herein, the term "glucose intolerant subject" refers to a subject that has a threshold fasting plasma glucose (FPG) greater than 100 mg/dl"). Based on Segal, in which subjects having a fasting blood glucose level greater than 100 mg/dl are administered a probiotic to reduce blood glucose levels, one of ordinary skill in the art would have found it obvious to administer the probiotic disclosed in Von Maltzahn or Silver to a subject having fasting blood glucose greater than 125 mg/dl, because Von Matlzahn or Silver, and Yeda all discuss administering probiotic compositions used in therapeutic treatment of a metabolic disorder.

	Regarding claim 16, neither Von Maltzahn nor Silver disclose that the subject has presented a fasting blood glucose level of greater than about 125 mg/dL. Segal discloses that the subject has presented a fasting blood glucose level of greater than about 125 mg/dL (p. 4, In 22-25 - "According to an aspect of some embodiments of the present invention, there is provided a method of improving the glucose response in a .
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Von Maltzahn et al (US Patent Application Publication 2016/0158294) and Silver et al (US 2017/0127167 A1) in view of Park et al (US 2013/0316029).
The teachings of Von Maltzahn and Silver are set forth above.  However, they do not specifically disclose that the method results in a reduction of the subject's fasting blood glucose level of at least about 5%, 10%, 20%, 30% or 40% of the fasting blood glucose level of the subject prior to the first administration of the composition. Park discloses a method resulting in a reduction of the subject's fasting blood glucose level of at least about 5%, 10%, 20%, 30% or 40% of the fasting blood glucose level of a subject prior to the first administration of the composition (para [0034] - "Another object of the present invention is to provide a pharmaceutical composition comprising at least one of said microorganisms in an amount effective to prevent or treat obesity and .

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Von Maltzahn et al (US Patent Application Publication 2016/0158294) and Silver et al (US .
	The teachings of Von Maltzahn, Silver and Park are set forth immediately above.  Regarding claim 10, Von Maltzahn, Silver, so not particulalry disclose that the reduction of a subject's fasting blood glucose level is measured at 5 months after the first administration of a composition. Pan discloses that the reduction of a subject's fasting blood glucose level is measured at 5 months after the first administration of a composition (abstract - 'The invention provides methods, compositions, and dietary formulations useful for managing blood glucose...The methods comprise administering to an animal a therapeutically effective amount of a combination of...one or more anti-glycation agents; one or more body fat reducing agents; one or more insulin sensitivity enhancing agents"; para [0077] -" The dietary supplement can comprise the dietary formulations and optional compounds such as vitamins, preservatives, probiotics, prebiotics, and antioxidants"; para [0096] - "The invention can be further illustrated by the following examples"; para [0097] - "The feeding protocol was five months in duration. Fifteen month-old mice (C57B1/6) were fed 24 grams per week of American Institute of Nutrition purified diet formula for maintenance of mature rodents (AIN-93M). There were ten mice in each testing group. Each group was given a supplement of either Blend A or Blend B. No supplementation was given to the control group. At the conclusion of the study, the mice were subject to a Intraperitoneal glucose tolerance test (IPGTT)"; para [0098] - "Intraperitoneal glucose tolerance test (IPGTT) protocol: Mice are fasted for 16 hours overnight. The next morning the mice are weighted and 20 microliters of blood is taken from the tail"). Based on this disclosure, in which blood 


Conclusion
No claim is allowed.


Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.




/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        5/26/21